Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Applicant’s amendments and remarks filed February 25, 2022 have been received and reviewed. Claims 1-21 are now pending in this application.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2, 4-6, 10-12 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Heckmann et al. (ChemBioChem (2008), 9(9), 1397-1407). The reference teaches the compound 
RN   1055890-81-7  CAPLUS
CN   β-Alanine, N-[3-[(aminoiminomethyl)amino]benzoyl]glycyl-2-[[2,6-
     dimethyl-4-(1-methylethoxy)benzoyl]amino]-, (2S)-  (CA INDEX NAME)

    PNG
    media_image1.png
    213
    701
    media_image1.png
    Greyscale
.
 The claim differs by excluding the prior art compound “without defined stereochemistry” by proviso.  However, compounds that differ from the excluded compound by the presence of an extra methyl group are embraced by the claim. Thus, a compound having an ethoxy, n-propyloxy or butoxy over the prior art compound which has the 1-methylethoxy group at R4 (and excluded by proviso), are embraced by the claims. That is, the claimed compounds differ by the presence of an extra methyl group. The basis of this rejection is the same as given in the previous office action and is incorporated herein fully by reference. Compounds that differ only by the presence of an extra methyl group are homologues. 

Allowable Subject Matter
Claims 3, 7-9, 13-16 and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRUCK KIFLE whose telephone number is (571)272-0668. The examiner can normally be reached 8 AM - 6 PM, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on 571-272-0806. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



April 28, 2022
/BRUCK KIFLE/Primary Examiner, Art Unit 1624